Citation Nr: 9926622	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-00 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.  He died in February 1987.  The appellant 
is his widow.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1997 decision of the Committee on 
Waivers and Compromises of the North Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), wherein the appellant's request for waiver of recovery 
of an $11,609 overpayment of death pension benefits was 
denied.


REMAND

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has held that VA has a duty to assist claimants in the 
development of facts pertinent to their claims, under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

In the instant case, the RO has held that the appellant 
failed to report certain income, and in particular a payment 
in tax year 1994 from Modern Woodmen of America in the amount 
of $10,982.  Based on this purported failure, the RO has 
determined that overpayments were created, not only in 1994, 
but also for years subsequently.  The appellant has alleged 
that she kept the payment from the Modern Woodmen of America 
in a bank account, but eventually gave it to her daughter.


The appellant, in challenging the RO's apparent assumption 
that the payment from the Modern Woodmen of America was not a 
one-time payment, but rather represents an annual income, in 
essence raises the issue of whether the creation of the 
overpayment of pension benefits was proper, a matter that, 
while separate and distinct from the question of entitlement 
to a waiver of recovery of that overpayment, is nonetheless 
inextricably intertwined therewith and must be adjudicated 
prior to Board action on the issue of overpayment waiver.

In addition, the Board is of the opinion that the appellant 
should be provided with an opportunity to establish that, 
contrary to the RO's assumption that the payment from the 
Modern Woodmen of America was annual in nature, such payment 
was actually a single occurrence.  Concomitantly, the RO 
should be provided with the opportunity to associate with the 
claims folder all available evidence demonstrating its 
assumption that the payment or payments in question were 
continuing or annual in nature.

This case is accordingly REMANDED for the following:

1.  The RO should request that the 
appellant furnish all available evidence 
that demonstrates that the payment in 
question from the Modern Woodmen of 
America was a single payment made in 
1994, as opposed to a continuing or 
annual payment.  The RO should advise her 
that such evidence may include a 
statement from an officer of the Modern 
Woodmen of America to that effect, and/or 
income statements compiled by the 
Internal Revenue Service.

2.  The RO should associate with the 
claims folder all evidence it may have 
that demonstrates that the claimant 

is, or has been, in receipt in additional 
income for years subsequent to 1994.

3.  The RO should adjudicate the issue of 
whether the creation of the overpayment 
of pension benefits was proper.  The 
period during which the overpayment was 
created (including beginning and ending 
dates), the amount of the overpayment, 
and the reason for the overpayment must 
be set forth clearly and separately in 
that determination.

4.  Thereafter, the RO should provide the 
appellant with a paid and due audit of 
the overpayment, based on findings made 
in conjunction with the actions requested 
above.

5.  Following completion of the 
foregoing, the RO should determine 
whether waiver of recovery of the 
overpayment (as now calculated) can now 
be granted.  This review should include a 
determination as to the propriety of the 
creation and calculation of the 
appellant's debt.  If the decision 
remains adverse in any manner to the 
appellant, she and her representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond and to prefect an appeal on the 
issue of propriety of the creation and 
calculation of the debt.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant need take no action until she is so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  No 
inferences as to the ultimate disposition of her claim should 
be made.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



